Citation Nr: 1042130	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  07-04 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an increased rating for diabetes mellitus type II, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.  
This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a November 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which continued the 20 percent evaluation for the 
Veteran's diabetes mellitus type II.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND
A Veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The most recent VA examination in connection with the Veteran's 
service-connected diabetes mellitus type II was conducted in 
November 2006.  The Veteran and his representative have submitted 
evidence, which indicates that the Veteran's condition has 
worsened since that time.  See January 2007 notice of 
disagreement and October 2010 Written Brief Presentation.

Given the amount of time that has elapsed since the last VA 
examination and the Veteran's claims of increased symptomatology, 
a new VA examination is warranted to determine the current 
severity of his diabetes mellitus type II.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).

The appellant is hereby notified that it is his responsibility to 
report for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the claim.  
See 38 C.F.R. §§ 3.158 and 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
to determine the current level of impairment 
due to his service-connected diabetes 
mellitus, type II.  

The claims folder should be made available to 
the examiner for review and the examiner 
should acknowledge such review in the 
examination report or in an addendum.

The examiner should indicate whether the 
Veteran is required to take insulin (and if 
so, the frequency of its use), maintain a 
restricted diet, avoid strenuous occupational 
and recreational activities due to diabetes 
mellitus; has episodes of ketoacidosis or 
hypoglycemic reactions requiring 
hospitalization (and if so their frequency), 
has weekly visits to a diabetic care 
provider, or has had progressive loss of 
weight or strength.

2.  If the benefit sought on appeal is not 
granted, the agency of original jurisdiction 
should issue a supplemental statement of the 
case.  The case should be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


